BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-14-00047-CV

                            Greenberg Traurig, LLP

                                       v.

 National American Insurance Company and Okie Foundation Drilling Co., Inc. &
                    Fisherbroyles, LLP and Russell Depalma

       (No. 2013-39837 IN 151ST DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE         CHARGES        PAID/DUE          STATUS           PAID BY
     MT FEE            $15.00       09/25/2014         E-PAID             APE
SUPP CLK RECORD         $7.00       08/26/2014        NOT PAID            ANT
   CLK RECORD          $296.00      05/15/2014        NOT PAID            UNK
     MT FEE            $10.00       03/24/2014         E-PAID             APE
     MT FEE            $10.00       03/12/2014         E-PAID             APE
STATEWIDE EFILING      $20.00       02/07/2014         E-PAID             ANT
      FILING           $175.00      02/07/2014         E-PAID             ANT
   CLK RECORD          $467.00      02/06/2014          PAID              ANT
      FILING           $175.00      02/05/2014          PAID              ANT
STATEWIDE EFILING      $20.00       02/05/2014          PAID              ANT
     MT FEE            $10.00       02/03/2014         E-PAID             ANT
      FILING           $175.00      01/31/2014        NOT PAID            APE
STATEWIDE EFILING      $20.00       01/31/2014        NOT PAID            APE
     MT FEE            $10.00       01/29/2014         E-PAID             APE
   RPT RECORD          $562.00      01/21/2014          PAID              ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $1,972.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.
       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness
                                          my hand and the Seal of the COURT
                                          OF APPEALS for the Fourteenth District
                                          of Texas, January 16, 2015.




                                      2